DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 February, 2021 has been entered.

Response to Amendment
This Non-Final Rejection is in response to the submission filed on 7 January, 2021 by the Applicant request for continued examination made under 37 CFR 1.114 on 5 February, 2021. Accordingly, claims 1-19 and 21 are pending, wherein claim 20 is cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “collecting portion” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "gradually" in claim 1 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The change in a relative length of the plurality of heat exchanger tubes is shown in figure 1, and not further discussed within the specification of the tapered” structure to the heat exchanger pipes, but it is not clear based on the disclosure of the present invention the definition of “gradually” either implicitly or explicitly to reasonably convey to one having ordinary skill within the art the manner in which the change of the length of the heat exchanger pipes occurs. Therefore, the claim is indefinite based on the metes and bounds being unclear relative to the manner of heat exchanger pipe length change as presently claimed. For examination purposes, it is being construed that the claims are directed to a region of the heat exchanger where a length of the plurality of heat exchanger tubes changes.
Claims 2-19 and 21 depend, directly or indirectly, from rejected claim 1. Therefore, claims 2-19 and 21 are further rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9, 12-13, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over KAWAZOE (US 2012/0102974 A1), in view of WATANABE (US 2005/0171749 A1).
As to claim 1 (as interpreted in the rejection of claim 1 under 35 U.S.C. 112(b)), KAWAZOE discloses a heat exchanger (15) for a cooling system (30; par. 44, lines 1-3) of a motor vehicle (par. 2, lines 1-2):
a housing (111; par. 37, lines 5-8);
a supply connection (flow passage within 153) via which a fluid (e.g., water as suggested in par. 43 which circulates between an engine and the heat exchanger) is supplied to the heat exchanger (par. 54, lines 3-10);
a return connection (flow passage within 154) via which cooled fluid (e.g., water) is discharged from the heat exchanger (par. 54, lines 3-13); and
a heat exchange region (see annotated figure 3 of KAWAZOE) in which the fluid interacts with a medium (e.g., air as suggested in par. 43 which provides that the heat exchanger, 15, circulates a hot fluid which exchanges heat with the air passing therethrough to cause heating of the air and thereby, cooling of the water) in order to be cooled where the fluid discharges heat energy to the medium during operation of the motor vehicle (par. 43, lines 10-17 and par.53, lines 1-14); wherein
the supply connection and the return connection (flow passages within 153 and 154) are arranged on a common connection side of the housing (see annotated figure 3 of KAWAZOE),
the heat exchange region comprises a plurality of heat exchanger tubes (par. 52, lines 3-4 and par. 53, lines 4-7, wherein the tube parts are construed as the plurality of heat exchanger tubes) through which the fluid flows from the connection side to a side opposite the connection side(see annotated figure 3 of KAWAZOE which shows the interpreted heat exchange region of KAWAZOE, in addition to the connection side and opposite side of which the plurality of heat exchanger passages flow between the connection side and opposite side of the heat exchanger),
a singular discharge tube (151b) leads from the opposite side to the return connection side (see annotated figure 3 of KAWAZOE), and
an inlet (153 which is coupled to 34; par. 45, lines 9-12) and an outlet pipe (154 which is coupled to 31; par. 44, line 1- par. 45, line 16 which is used as a return route of the fluid from the heat exchanger, 15, as shown in figure 1 based on arrows of fluid flow) are disposed along a bottom most corner (see annotated figure 3 of KAWAZOE).
	
    PNG
    media_image1.png
    859
    1429
    media_image1.png
    Greyscale

Annotated Figure 3 of KAWAZOE

WATANABE is within the field of endeavor of heat exchanger design and simulation to determine heat dissipation capabilities, and temperature lowering characteristics, of the heat exchanger intended to be used in a vehicle (par. 3, lines 1-4). WATANABE teaches that the shape of the heat exchanger may be used in the calculation to determine heat dissipation characteristics (par. 13, lines 1-15). Particularly, the shape data includes the number of cooling pipes, the shape of the cross-section of the cooling pipes, an upper side and lower side contour assumed to have trapezoidal shape, in addition to environmental conditions so as to determine the heat dissipation capability by changing data parameters which include the shape of the heat exchanger (par. 16, lines1-10). The shape, which is depicted as a trapezoidal shape provides two sides have different lengths that can be input within the simulation to determine the heat dissipation effect of the heat exchanger (par. 37, lines 1-13). Through this one having ordinary skill in the art can determine the appropriate or desired heat dissipation characteristic and temperature lowering characteristic (par. 55, lines 1-12).  Therefore, it is evident that the change in length of the heat exchanger tubes, which results in a trapezoidal shape of the heat exchanger, is a result-effective variable, i.e., a variable which achieves a recognized result. See MPEP §2144.05-II. As taught by WATANABE, the trapezoidal shape with different lengths at two sides of the heat exchanger directly correlates to a change in heat dissipation and temperature lowering characteristics of the heat exchanger. These changes can be determined through routine optimization, as understood through WATANABE, wherein the shape characteristics, such as the side lengths, can be effectively changed in an iterative process to achieve the desired heat par. 55, lines 8-12) by a person of ordinary skill. Therefore, it is not inventive to determine the optimum, or workable ranges, of the length of the heat exchanger tubes, so as to provide a change in the length of the heat exchanger tubes, through routine experimentation to achieve a desired heat dissipation and/or temperature lowering characteristic as taught by WATANABE. As the general conditions of the claim are disclosed by KAWAZOE to provide the heat exchanger tubes have a length (as shown within at least annotated figure 3 of KAWAZOE), the claimed invention is obvious in view of the prior art and knowledge that the heat exchanger tube lengths may be changed in a desired manner to achieve recognized results through routine experimentation. In doing so, the heat exchanger tubes of KAWAZOE could be provided with different lengths, so as to obtain a trapezoidal shaped heat exchanger, wherein the inlet and outlet pipes are adjacent to this region of length change (as the inlet and outlet pipes are adjacent presently to the heat exchanger tubes as shown in annotated figure 3 of KAWAZOE), so as to obtain a desired heat dissipation and temperature lowering characteristic of the heat exchanger.

As to claim 2 (as interpreted under 35 U.S.C. 112(f)), KAWAZOE, as modified by WATANABE, further discloses wherein each of the plurality of heat exchanger tubes (par. 52, lines 3-4 and par. 53, lines 4-7, wherein the tube parts are construed as the plurality of heat exchanger tubes) opens into a collecting portion (see annotated figure 3, wherein each of the tubes are connected to one another so as to connect and open into the defined collecting portion) which is fluidly connected to the return connection via the singular discharge tube (fluid flows from the defined collecting portion into the singular discharge tube, 151b).

As to claim 5, KAWAZOE, as modified by WATANABE, further discloses wherein the singular discharge tube (151b) is arranged in a lower region of the heat exchanger (see annotated figure 3 which depicts the discharge tube at a bottom of the heat exchanger) in an installation position of the heat exchanger (The positioning of the heat exchanger with the singular discharge tube is understood to be an intended use of the heat exchanger in application which merely needs to be capable to be installed in a position which provides the singular discharge tube at the lower region of the heat exchanger. As shown in figure 2 of KAWAZOE, it is depicted that the singular discharge tube, 151b, is provided at the bottom of the heat exchanger when installed within the housing, 11, of the application of the heat exchanger within a vehicle. Therefore, KAWAZOE is not only capable, but provided to be intended to have the singular discharge tube is at a lower region of the heat exchanger).

As to claim 7, KAWAZOE, as modified by WATANABE, further discloses wherein the heat exchanger tubes (see annotated figure 3) are arranged in an upper region of the heat exchanger (see annotated figure 3 which depicts the heat exchange tubes at a top of the heat exchanger) in an installation position of the heat exchanger (The positioning of the heat exchanger with the plurality of heat exchanger tubes is understood to be an intended use of the heat exchanger in application which merely needs to be capable to be installed in a position which provides the heat exchanger tubes at the upper region of the heat exchanger. As shown in figure 2 of KAWAZOE, it is depicted that the heat exchanger tubes are provided at the top of the heat exchanger when installed within the housing, 11, of the application of the heat exchanger within a vehicle. Therefore, KAWAZOE is not only capable, but provided to be intended to have the heat exchanger tubes is at an upper region of the heat exchanger).

As to claim 9, KAWAZOE, as modified by WATANABE, further discloses wherein the fluid is water and the medium is air (par. 43, lines 10-17).

As to claim 12, KAWAZOE, as modified by WATANABE, further discloses wherein the supply connection (flow passage within 153) and the return connection (flow passage within 154) lie next to each other (see annotated figure 3 of KAWAZOE).

As to claim 13, KAWAZOE, as modified by WATANABE, further discloses wherein the supply connection (flow passage within 153) and the return connection (flow passage within 154) lie next to each other (see annotated figure 3 of KAWAZOE) at a lower end portion of the connection side (see annotated figure 3 of KAWAZOE) in an installation position of the heat exchanger (The positioning of the heat exchanger with the supply and return connections is understood to be an intended use of the heat exchanger in application which merely needs to be capable to be installed in a position which provides the heat exchanger’s supply and return connection are at a lower end portion of the connection side. As shown in figure 2 of KAWAZOE, in view of annotated figure 3 of KAWAZOE which provides the connection side positioning, it is depicted that the heat exchanger’s supply and return connections are provided at the lower end of the heat exchanger’s connection side when installed within the housing, 11, of the application of the heat exchanger within a vehicle. Therefore, KAWAZOE is not only capable, but provided to be intended to have the heat exchanger’s supply and return connections at a lower region of the connection side of the heat exchanger).

As to claim 15, KAWAZOE, as modified by WATANABE, further discloses wherein the heat exchanger is applied to a motor vehicle (par 2, lines 1-2). Although KAWAZOE does not explicitly disclose the motor vehicle being a motorcycle, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus which satisfies the claimed structural limitations. See MPEP§2114-II. With respect to the present invention, the limitation in claim 1 (claim 15 directly depends therefrom), recites, ”a heat exchanger for a cooling system of a motor vehicle”, which clearly states that the application of the heat exchanger is intended for use within a motor vehicle and is functional language of the intended application within a motor vehicle. More so, with the recitation in claim 15, “wherein the motor vehicle is a motorcycle” is seen as further limiting the functional language of the intended purpose of the heat exchanger. Thus, this limitation is given the appropriate limited patentable weight, as it does not structurally differentiate the “heat exchanger”. Therefore, since the structural limitations of the heat exchanger are disclosed by KAWAZOE, which is applied at least within the field of endeavor to a vehicle, it is provided that there is no difference between the  claimed invention and the prior art based on the claimed invention being explicitly applied to “a motorcycle”.

As to claim 16, KAWAZOE, as modified by WATANABE, previously taught the a heat exchanger according to claim 1(see rejection of claim 1 which teaches the heat exchanger, 15, in view of the teachings of WATANABE) for the reasons previously provided.
KAWAZOE further discloses a cooling system (30; par. 44, lines 1-3; figure 1) for a motor vehicle (par. 2, lines 1-2), comprising: a fluid pump (43; par. 46, lines 6-8); and the heat exchanger (15), as modified by WATANABE, is a part of (figure 1).

As to claim 17, KAWAZOE, as modified by WATANABE, further discloses wherein the cooling system is applied to a motor vehicle (par 2, lines 1-2). Although KAWAZOE does not explicitly disclose the motor vehicle being a motorcycle, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus which satisfies the claimed structural limitations. See MPEP§2114-II. With respect to the present invention, the limitation in claim 16 (claim 17 directly depends therefrom), recites, ”a cooling system of a motor vehicle”, which clearly states that the application of the cooling system is intended for use within a motor vehicle and is functional language of the intended application within a motor vehicle. More so, with the recitation in claim 17, “wherein the motor vehicle is a motorcycle” is seen as further limiting the functional language of the intended purpose of the cooling system. Thus, this limitation is given the appropriate limited patentable weight, as it does not structurally differentiate the “cooling system”. Therefore, since the structural limitations of the cooling system are disclosed by KAWAZOE, and at least taught by KAWAZOE, in view of WATANABE, which is applied at least the field of endeavor of a vehicle, it is provided that there is no difference between the claimed invention and the prior art based on the claimed invention being explicitly applied to “a motorcycle”.

As to claim 18, KAWAZOE, as modified by WATANABE, previously taught the cooling system of claim 16 which incorporates the a heat exchanger according to claim 1(see rejection of claim 1 and claim 16 which teaches the heat exchanger, 15, applied to a cooling system in view of the teachings of WATANABE) for the reasons previously provided.

an engine (EG; par.34, lines 4-9); and
the cooling system (30; par. 44, lines 1-3; figure 1) which incorporates the heat exchanger (15), as modified by WATANABE,
the engine (EG) is fluidly connected to the heat exchanger and is cooled by the fluid (par. 43, line 1- par. 47, line 6,which discusses the fluid connection further shown in figure 1 of KAWAZOE, and particularly, par. 43, lines 10-17 which suggest that the heated fluid provided to the heat exchanger, 15, from the engine, EG, is transfer to air to cause cooling of the water which is then returned to the engine, EG, for cooling); and
the engine has a fluid inlet and a fluid outlet which are fluidly connected to the return connection or supply connection (see annotated figure 1 of KAWAZOE which provides inlet and outlet of engine which are fluidly connected to the return connection and supply connection).

    PNG
    media_image2.png
    875
    1159
    media_image2.png
    Greyscale

Annotated Figure 1 of KAWAZOE

As to claim 19, KAWAZOE, as modified by WATANABE, further discloses wherein the fluid inlet and fluid outlet are formed on a common side of the engine (see annotated figure 1 of KAWAZOE).

As to claim 21, KAWAZOE, as modified by WATANABE, further discloses, wherein the heat exchanger (15) is structurally configured such that: i) fluid flows into the supply connection along a first direction (in view of annotated figure 3, the fluid flows into the supply connection in a direction defined from the left to right), and ii) the fluid flows through the plurality of heat exchanger tubes along a second direction different from the first direction (in view of annotated figure 3, the fluid flows through, as least some of the plurality of heat exchanger tubes in a second direction which is right to left, thereby, different from the first direction).

Claims 3-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KAWAZOE (US 2012/0102974 A1), in view of WATANABE (US 2005/0171749 A1) and FROST (EP 1531309 A2 – previously provided to Applicant in the Non-Final Rejection mailed on 17 September, 2018 and published in English).
As to claim 3, KAWAZOE, as modified by WATANABE, does not explicitly disclose wherein the hydraulic diameter of the singular discharge tube is equal to or greater than a hydraulic diameter of a sum of all heat exchanger tubes. 
However, FROST is within the same field of endeavor provided a heat exchanger designed and applied to a vehicle (abstract). FROST notes decreasing the port side and decreasing the hydraulic diameter of a condenser tube improves efficiency and heat dissipation of a condenser, however, there is an adverse effect where low hydraulic diameter. In this case, due to the reduced flow of refrigerant through the small hydraulic diameter tubes, a “choking” effect occurs. In this, the pressure drop increases, and adversely affects the heat exchangers performance (abstract and par. 20-21 of FROST). Therefore, changing the hydraulic diameter of the singular discharge tube to the heat exchanger tubes is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a reduction in the affects, or potential, or “chocking” within the heat exchanger from changing the i.e. a hydraulic diameter being given to the heat exchanger tubes and the singular discharge tube, by KAWAZOE, it is not inventive to discover the optimum workable value of the hydraulic diameters between the heat exchanger tubes and the singular discharge tube by routine experimentation, and it would have been obvious to one having ordinary skill within the art, at the time the invention was effectively filed, to modify a hydraulic diameter being given to the heat exchanger tubes and the single discharge tube disclosed by KAWAZOE to have specifically a larger than or equal to hydraulic diameter of the singular discharge tube to all of the hydraulic diameters of the heat exchanger tubes. Further, the limitations of having a hydraulic diameter of the singular discharge tube equal to or greater than a hydraulic diameter of the heat exchanger tubes is recognized by the Examiner to be very broad in scope, and a determination that one having ordinary skill within the art would have found obvious due to the known effects of hydraulic diameter on the pressure within the tube channels that increase the pressure drop and decrease overall heat exchanger performance.

As to claim 4, KAWAZOE, as modified by WATANABE, does not explicitly disclose wherein the hydraulic diameter of the singular discharge tube is equal to or greater than a hydraulic diameter of a sum of all heat exchanger tubes. 
However, FROST is within the same field of endeavor provided a heat exchanger designed and applied to a vehicle (abstract). FROST notes decreasing the port side and decreasing the hydraulic diameter of a condenser tube improves efficiency and heat dissipation of a condenser, however, there is an adverse effect where low hydraulic diameter. In this case, due to the reduced flow of refrigerant through the small hydraulic diameter tubes, a “choking” abstract and par. 20-21 of FROST). Therefore, changing the hydraulic diameter of the singular discharge tube to the heat exchanger tubes is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a reduction in the affects, or potential, or “chocking” within the heat exchanger from changing the size of the hydraulic diameter of the discharge tube and the heat exchanger tubes. Therefore, since the general conditions of the claim, i.e. a hydraulic diameter being given to the heat exchanger tubes and the singular discharge tube, by KAWAZOE, it is not inventive to discover the optimum workable value of the hydraulic diameters between the heat exchanger tubes and the singular discharge tube by routine experimentation, and it would have been obvious to one having ordinary skill within the art, at the time the invention was effectively filed, to modify a hydraulic diameter being given to the heat exchanger tubes and the single discharge tube disclosed by KAWAZOE to have specifically a larger than or equal to hydraulic diameter of the singular discharge tube to all of the hydraulic diameters of the heat exchanger tubes. Further, the limitations of having a hydraulic diameter of the singular discharge tube equal to or greater than a hydraulic diameter of the heat exchanger tubes is recognized by the Examiner to be very broad in scope, and a determination that one having ordinary skill within the art would have found obvious due to the known effects of hydraulic diameter on the pressure within the tube channels that increase the pressure drop and decrease overall heat exchanger performance.

As to claim 6, KAWAZOE, as modified by WATANABE and FROST, further discloses wherein the singular discharge tube (151b) is arranged in a lower region of the heat exchanger (see annotated figure 3 which depicts the discharge tube at a bottom of the heat exchanger) in an The positioning of the heat exchanger with the singular discharge tube is understood to be an intended use of the heat exchanger in application which merely needs to be capable to be installed in a position which provides the singular discharge tube at the lower region of the heat exchanger. As shown in figure 2 of KAWAZOE, it is depicted that the singular discharge tube, 151b, is provided at the bottom of the heat exchanger when installed within the housing, 11, of the application of the heat exchanger within a vehicle. Therefore, KAWAZOE is not only capable, but provided to be intended to have the singular discharge tube is at a lower region of the heat exchanger).

As to claim 8, KAWAZOE, as modified by WATANABE and FROST, further discloses wherein the heat exchanger tubes (see annotated figure 3) are arranged in an upper region of the heat exchanger (see annotated figure 3 which depicts the heat exchange tubes at a top of the heat exchanger) in an installation position of the heat exchanger (The positioning of the heat exchanger with the plurality of heat exchanger tubes is understood to be an intended use of the heat exchanger in application which merely needs to be capable to be installed in a position which provides the heat exchanger tubes at the upper region of the heat exchanger. As shown in figure 2 of KAWAZOE, it is depicted that the heat exchanger tubes are provided at the top of the heat exchanger when installed within the housing, 11, of the application of the heat exchanger within a vehicle. Therefore, KAWAZOE is not only capable, but provided to be intended to have the heat exchanger tubes is at an upper region of the heat exchanger).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KAWAZOE (US 2012/0102974 A1), in view of WATANABE (US 2005/0171749 A1) and KAWAHARA (US 6,000,465 – published 14 December, 1999).
As to claim 10, KAWAZOE, as modified by WATANABE, does not explicitly disclose wherein the supply connection opens into a fluid distributor portion running along the connection side, from which fluid distributor portion the heat exchanger tubes connected in parallel proceed.
However, KAWAHARA is within the field of endeavor provided a heat exchanger design suitable for a vehicle (col.1, lines 1-2). KAWAHARA teaches that the heat exchanger may be designed with a serpentine tube (4; figure 3) which flows continuously along between a connection side which the supply and return connections (6 and 7) are positioned and a side opposite thereto, and similarly to KAWAZOE provides wherein there are a plurality of heat exchanger tubes (the portions which are horizontally disposed in the serpentine pathway). More so, KAWAHARA teaches wherein the heat exchanger can be provided wherein the passage is not a serpentine pathway (i.e., a plurality of parallelly disposed heat exchanger tubes, 4, as shown in figure 1 of KAWAHARA), and the supply connection (6) opens into a fluid distributor portion (portion C of heat exchanger design in figure 1 of KAWAHARA) which runs along the connection side (side which supply and return connections, 6 and 7, are disposed in figure 1 of KAWAHARA). This fluid distributor allows the heat exchangers to be supplied fluid in a parallel manner (fluid enters via supply connection, 6, and flows into each of the plurality of heat exchanger tubes via the connection to at least section, C, of the heat exchanger). Thus, KAWAHARA teaches that the serpentine flow path of the plurality of heat exchanger tubes, such as that disclosed in KAWAZOE, could be provided with parallelly disposed and fluidly supplied heat exchanger tubes which are connected to a fluid distributor along the connection i.e., parallel fluid distribution through the heat exchanger to provide heat exchange between a fluid within the heat exchanger tubes and a medium exterior to the heat exchanger tubes). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify KAWAZOE by KAWAHARA as stated above, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of parallel fluid distribution through the heat exchanger to provide heat exchange between a fluid within the heat exchanger tubes and a medium exterior to the heat exchanger tubes.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KAWAZOE (US 2012/0102974 A1), in view of WATANABE (US 2005/0171749 A1), FROST (EP 1531309 A2 – previously provided to Applicant in the Non-Final Rejection mailed on 17 September, 2018 and published in English), and KAWAHARA (US 6,000,465 – published 14 December, 1999).
As to claim 11, KAWAZOE, as modified by WATANABE and FROST, does not explicitly disclose wherein the supply connection opens into a fluid distributor portion running along the connection side, from which fluid distributor portion the heat exchanger tubes connected in parallel proceed.
col.1, lines 1-2). KAWAHARA teaches that the heat exchanger may be designed with a serpentine tube (4; figure 3) which flows continuously along between a connection side which the supply and return connections (6 and 7) are positioned and a side opposite thereto, and similarly to KAWAZOE provides wherein there are a plurality of heat exchanger tubes (the portions which are horizontally disposed in the serpentine pathway). More so, KAWAHARA teaches wherein the heat exchanger can be provided wherein the passage is not a serpentine pathway (i.e., a plurality of parallelly disposed heat exchanger tubes, 4, as shown in figure 1 of KAWAHARA), and the supply connection (6) opens into a fluid distributor portion (portion C of heat exchanger design in figure 1 of KAWAHARA) which runs along the connection side (side which supply and return connections, 6 and 7, are disposed in figure 1 of KAWAHARA). This fluid distributor allows the heat exchangers to be supplied fluid in a parallel manner (fluid enters via supply connection, 6, and flows into each of the plurality of heat exchanger tubes via the connection to at least section, C, of the heat exchanger). Thus, KAWAHARA teaches that the serpentine flow path of the plurality of heat exchanger tubes, such as that disclosed in KAWAZOE, could be provided with parallelly disposed and fluidly supplied heat exchanger tubes which are connected to a fluid distributor along the connection side of the heat exchanger that the supply connection opens to. Particularly, this is strong evidence that modifying KAWAZOE as claimed would was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., parallel fluid distribution through the heat exchanger to provide heat exchange between a fluid within the heat exchanger tubes and a medium exterior to the heat exchanger tubes). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the 

As to claim 14, KAWAZOE, as modified by WATANABE, FROST, and KAWAHARA, further discloses wherein the supply connection (flow passage within 153) and the return connection (flow passage within 154) lie next to each other (see annotated figure 3 of KAWAZOE) at a lower end portion of the connection side (see annotated figure 3 of KAWAZOE) in an installation position of the heat exchanger (The positioning of the heat exchanger with the supply and return connections is understood to be an intended use of the heat exchanger in application which merely needs to be capable to be installed in a position which provides the heat exchanger’s supply and return connection are at a lower end portion of the connection side. As shown in figure 2 of KAWAZOE, in view of annotated figure 3 of KAWAZOE which provides the connection side positioning, it is depicted that the heat exchanger’s supply and return connections are provided at the lower end of the heat exchanger’s connection side when installed within the housing, 11, of the application of the heat exchanger within a vehicle. Therefore, KAWAZOE is not only capable, but provided to be intended to have the heat exchanger’s supply and return connections at a lower region of the connection side of the heat exchanger).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly, the Applicant argues against KAWAHARA, and particularly, states that KAWAHARA does not disclose the recitation provided in claim 1 of “an inlet and an outlet pipe are disposed along a bottom most corner adjacent to a region of the heat exchanger where a length of the plurality of heat exchanger tubes gradually changes”. The Examiner agrees that KAWAHARA fails to disclose, teach, or suggest such a limitation, and thereby presents the new ground of rejection herein. However, the Examiner does rely upon KAWAHARA as a teaching reference for the rejection of claims 10, 11, and 14 (by dependency from claim 11), which is not a matter specifically challenged in the arguments presented in the submission filed on 7 January, 2021. Therefore, the Examiner has considered the arguments, but has found the arguments to be moot because of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NISHIKAWA (US 2012/0318473 A1) discloses a heat exchanger design wherein the length of the heat exchanger tubes are different in various proposed manners to provide that the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.